NO. 07-05-0085-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                     AUGUST 24, 2005

                            ______________________________

                            ELIAS GASSOUMOV, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE
                          _________________________________

           FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

              NO. 108,704; HONORABLE W. F. “CORKY” ROBERTS, JUDGE
                         _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


          Appellant Elias Gassoumov appeals from a conviction for the offense of resisting

arrest with punishment assessed at confinement for one year and a fine of $4,000.00. We

affirm.


          Appellant was charged by an information with the offense of resisting arrest.

Appellant was found guilty of the offense by a jury. Punishment was tried to the court and

a sentence of confinement for one year and a fine of $4,000.00 was assessed. Notice of
appeal was given and the trial court certified as to appellant’s right to appeal. Counsel was

appointed to represent appellant during the appeal.


       Appellant’s appointed counsel has filed a Motion to Withdraw and a Brief in support

thereof. In support of the motion, counsel has certified that, in compliance with Anders v.

California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed. Counsel has concluded the record reflects no reversible error or

grounds upon which a non-frivolous appeal can arguably be predicated. Counsel thus

concludes that the appeal is frivolous.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of his right to review the record and file a response to counsel’s motion and brief.

Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 82-83,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds. We agree that the appeal is

frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.


                                           Mackey K. Hancock
                                               Justice

                                              2